Title: To Benjamin Franklin from Samuel Cooper: Two Letters, 25 October 1777
From: Cooper, Samuel
To: Franklin, Benjamin


I.
My dear Sir,
Boston N.E. 25th. Octr. 1777.
In the last Winter my only Daughter was married here to Joseph Hixon Esqr. of Monserrat, in the W. Indies. He went from hence in the Spring by Way of Cork to London. I beg you to take the Trouble of sending by the first safe Opportunity an enclosed Letter from her to him. The Letter is wholly private, and makes no Mention of public Affairs. Should accident bring him to France, your Notice of him will much oblige Your very respectful and affectionate humble Servant
Saml: Cooper
 
Addressed: The Honle: Benjn. Franklin Esqr / In Paris
 
II.
My dear Sir,
Boston N.E. 25 Octr. 1777.
Having just now heard that a running Vessell is immediately to sail for France I take up my Pen to congratulate you upon the most important and glorious success of the Arms of the American States in the Northern Department. Burgoyne’s army is no more, at least as an army in America. It has surrender’d to a Man, consisting of near 6000 to Genl. Gates, upon Terms which you will see in the printed Convention. They are large and generous considering how totally the Enemy was in our Power, and the manner in which they have carried on the War: But I had rather we should err in Generosity and Compassion, than in Severity even where the Law of Retalliation and Self-Defence might seem to require it. I believe there never was a People, animated with so much Spirit and Resolution in Defence of their Rights, that has in so many Instances shewed superior if equal Lenity and Generosity towards their Oppressors and Murderers, when reduced, as America has done. I hope in the End, this will be no Disadvantage to us here, and give no unfavorable Idea of us to the European Powers.
Our Fortresses, and those Things upon which we chiefly depended, have been with a strange Ease wrested from us by the Enemy, except Bunker Hill, thro the Course of the War; at the same Time, divine Providence has supported and sav’d us in Ways we little thought of. Deprived of our strong Holds we have been taught to meet the Enemy in the Field; and most of the important Advantages we have gain’d, have been preceeded with the Loss of them. When Tyconderoga was so unaccountably given up to the Enemy; (I say unaccountably, because the Decision upon that Affair has not yet been given by proper Authority) the People of the Northern States were fill’d with Vexation, but not appall’d. They knew the Effect this would have for a while in Europe, and that the precipitate Retreat from that Place, must be attended with an ill Effect upon the bravest Army: we saw at the same Time our Country open to an invading Army of 10,000 men; flush’d with this easy Acquisition, ready to be augmented by the disaffected among ourselves, and to be aided in various ways by the neutral and timorous, and [in?] the Districts that lay near them, and immediately fell into their Power. In so trying a Situation, I was astonish’d at the Firmness and Resolution of the People and those who conducted their Affairs. Nothing was thought of but turning out the Militia to make a Stand. Vagrants and the meaner Sort had been before enlisted into the Continental Service; these were substanial men. Burgoyne thought the whole Country was now open to him, and exerted ev’ry Nerve to improve his Opportunity. He with his main Body press’d forward towards Albany: His right Wing commanded by St. Ledger came over Lake Ontario and thro the Mohawk Country, depending upon carrying Fort Stanwix at once, and joining him at Albany; Col. Baum with the left Wing went to the Country called the Grants. General Harkerman [Herkimer] with 200 Militia was sent to reinforce the Garrison of Stanwix. He never reach’d the Fort, but in his Way engag’d a large Body of the Enemy with such Slaughter upon them and the Indians among them, as greatly weaken’d that Corps. Harkerman display’d great Skill and Bravery; so did Gansevort who commanded the Fort. The uncommon Spirit of both these Officers sav’d that important Post, and broke the Design of the Enemies right Wing; which retir’d with Precipitation and Loss back over Ontario. The State of N. Hampshire, having sent their Quota to the Continental Army, rais’d a Brigade of Militia. Starks, an old Warrior, who fought bravely at Trentown and Princetown, but had been strangely overlook’d in the Settlement of military Rank, was entrusted with the Command. Not thoroughly confiding in the chief Leaders of the Northern Army, he sollicited for large Orders from the Government of that State that he might act with, or independently of the continental Army, as he should judge most conducive to the Defence of the Northern Frontier. It was happy he was indulged in this Point; tho in other Circumstances it might have been attended with ill Consequences. Just before Baum was setting out for Bennington, Schuyler or St. Clair, order’d Him from the Grants towards Albany; Starks ventur’d not to comply with the Order, being determin’d to defend that important Post of Bennington, and the large public Stores there: This was complain’d of to Congress; but before the Complaint could have any Effect, his compleat and most brilliant Victory took place, in which he kill’d and took eight or nine hundred of the Enemy, and entirely ruin’d their left Wing. He had been join’d with Col. Warner and a Company of Rangers of the green mountain Boys in Continental Pay; his whole Body made upwards of 1400: the Enemy including the Reinforcement they receiv’d were as many; they were entrench’d, and had a Number of excellent Field Pieces; he had none: Yet he ventur’d to attack them, at a Time when the continental Army seem’d at a Loss where to make a Stand, and made his Dispositions with a Coolness and Judgment, and executed them with a Firmness and Alertness that will do him immortal Honor. This chang’d the Face of our Affairs, and was a Blow that Burgoyne never recover’d. At this favorable Time, Gates had resum’d the Command of the Northern Army; the Militia from all Parts flowing up to him in high Spirits: a Body of which in the rear took several Posts not far from Tyconderoga, releas’d a large Number of our Prisoners, and captivated more of the Enemy besides destroying their Boats &c. Burgoyne began now to feel he had ventur’d too far into a Country where all were Soldiers. He was now advanc’d beyond Saratoga. He could not make his Way to Albany, and he look’d back in vain. He made an Effort however to extricate himself, and found Means to bring the chief of his Force against a single Wing of our Army commanded by the intrepid Arnold, but was repulsed with great Loss. He made a second, in which Arnold greatly distinguish’d himself, by entring his Lines which were carried, and many kill’d, and much Baggage taken. The Enemy retir’d to a fortify’d camp in their Rear. Arnold, and Lincoln another excellent Genl: Officer, belonging to this State, were both wounded in the Leg in this Action; but are like to recover without Amputation, to the Joy of all acquainted with their Merit. Burgoyne’s Camp being soon after compleatly invested, destitute of Provisions, and no Prospect of Succor, surrender’d. In his Extremity he sent a Letter to Genl: Clinton at N. York; In the Answer which fell into our hands Clinton tells him, that he could not undertake to order or advise any Thing respecting his Affairs, and only wishes him well. The Enemy appriz’d that our Posts on N. River were thinn’d by Detachments to both Armies, and with Design no doubt to make some Diversion in Favor of Burgoyne, came up from N. York, and surpriz’d Peekskill, Fort Montgomery &c. and were burning and laying wast in a cruel Manner near the Borders of that River, while Gates was giving the most generous Terms to Burgoyne, tho in the most desperate Circumstances. It is said that pressing Calls for Detachments to repel these Incursions might be an Occasion of the unexpected Latitude of some of these Terms. This will now soon be effected, and Washington, should he need it, may soon be reinforc’d largely from the Northern Army. In the Action of Brandywine He weaken’d Howe’s 3000. In a late Attack upon a large Body of the Enemy at German Town we were upon the Point of carrying the whole, insomuch that Howe was giving out Orders for an immediate Retreat to Chester, but a thick Fog arising, Genl. Greene’s Division coming up in the Rear was mistaken for the Enemy, and the Confusion which this created, sav’d them. Howe indeed, by Marching, and countermarching above the City of Philadelphia, and making the Appearance of coming to a general Battle took an Opportunity to throw a Body of men into that Place; this was no more than we suppos’d might happen, and accordingly it was some time ago emptied of almost ev’ry Thing valuable: But He cannot now hold it long. He has not yet been able to raise the Cheveux de Frize in the River, nor carry the Batteries near it. In attempting to break thro, one Frigate has been lost already; and we are this day told that in a second Attempt two more have met with the same Fate; and that Howe seems preparing for a Retreat. While I was writing the last Sentence a Gentleman calls in, and acquaints me of a Letter just receiv’d from the Southward, informing that the Enemy have lost 17 Vessels in attempting to force their Way to Philadelphia; and among the Rest, a floating Battery of 8 Cannon, and more than an hundred Men has fallen into our Hands. If Howe cannot get the River open, He must retire. His Army cannot be supplied in any other way. But be this as it may, the total Ruin of the Army from Canada must in the End be fatal to him: He must be fortunate indeed, long to stand against the united Force of the States. The bare Report of Burgoyne’s Fate will shock him and his Army, and render them extremely anxious for safe Winter Quarters; at the same Time that it will put Washington and his Forces into the highest Spirits. And what Effect, my dear Sir, will it have upon the British Court and Nation? Will they think of sending another Army here? What Effect will it have upon the European Powers? Will they think us respectable enough to have an acknowledg’d Place among the Nations? What Effect upon France and Spain? Can they hesitate a Moment, about acknowledging our Independance, entring into an Alliance with us; and protecting their own Trade to this Quarter? They have delayed this too long already, and so manifestly against their own Interest, that I can hardly suppose them deceiv’d in this Point. Are they afraid of a War? This in the present Situation of Britain is what they have more reason to court than to dread. But if they chuse to avoid it, they may lay aside their Fears upon that Head: For in my Opinion Britain would now sooner acknowledge our Independence than venture a War with them in Alliance with us. And what if she should be before hand with them in such an acknowledgement, and in Offers to secure our Friendship and Trade? This is no improbable Supposition, considering how impracticable she must now find it to subdue us; and that it is the most likely, I might say, the only Means to prevent her final Ruin. If She intends such a Stroke as this, she will be sure to hide it as much as possible from them, and put on ev’ry Appearance of a contrary Design, till she has secur’d her Point. And should she adopt such a Measure I cannot forbear hinting to you, that she would find many in America to favor it, who have been extremely averse to her arbitrary and despotic Claims. You know the Force of old Connections and long Habits; and that the worst Treatment does not wholly efface them; and that our Liberties once secur’d, many would deem an Alliance with Britain the most natural. I will only add, that tho we are indebted to France and Spain for their secret and important Aid, yet their openly keeping aloof from us for so long a Time has made such a Plan on the Part of Britain the more practicable. It is easy to suppose, and we certainly know from intercepted Letters, that the most sensible and foresighted British Merchants are taking Measures for regaining as much as possible the Trade of these States in Case our Independency should be establish’d, which some of them have concluded will take place, if this Campaign does not end decisively against us, and that Britain herself will be oblig’d to concede to it, for the Sake of Commercial Advantages. I have seen a long and well wrote Letter from a great House in London to their Friends at N. York upon this Point. And should Force fail, or in Conjunction with it, Britain would employ ev’ry Art and Bribe for such a Purpose. Now then is the Time for France to take an open and determin’d Part, which without Hazard to her, must at once secure our Independence, disappoint the Friends of Britain, and strengthen the Hands of her own here, and give them firm and the most popular Ground to exert themselves in her Favor; for we know that Governments in all Countries, and especially in this, cannot without such Ground proceed as they wish. I am well inform’d that Letters will go by this very Opportunity to influential Persons in Britain proposing an immediate Calling of a new Parliament, a Change of Ministry and a Ceding Independence to us, as the Basis of a thro [thorough] Reconciliation, and a means of securing to her the Trade of these States, and of avoiding what she must now above all Things dread, a War with France and Spain in Conjunction with them: and she must be more than ever infatuated if she does not without Delay adopt such a Measure. I write freely and in confidence to you as a Friend, but no more upon this Point, except that the Letters I speak of as going to Britain, are from private Persons, and from one in particular of no small Influence here.
We are ready to hope that the Account of our Successes will confound the British Ministry, divide the Nation at least, raise a Clamor against the Promoters of the War that cannot be still’d easily, and prevent any large Force coming over in the Room of Burgoyne’s Army, which you will observe is not prevented by the Convention from serving in Europe: But should Howe end the Campaign more favorably to himself than we expect, and should Britain, determin’d to carry on the War, take such a Step, is it possible that France and Spain should not exert themselves in the most efficacious Manner to prevent it? Should the War continue, the greatest Difficulty I am apprehensive of on our Part respects the Paper Bills we have been oblig’d so largely to emit. You must have heard how much they have depretiated already. We are levying large Taxes, and doing ev’ry Thing in our Power to lessen their Quantity and raise their Value. The Fund in France for Payment of the Interest of the Continental Bills has had a good Effect. But jealous Merchants and ill-affected Persons inquire, How comes the Source of this Supply to be so secret? is it for a Year only? &c., and one for Gain, and the other from political Views, continually depress the Value of the Bills. But this Evil seems to be now at a Stand, and I hope will lessen ev’ry day. Our Successes must greatly contribute to this as well as other Reliefs, and establish our Credit abroad. No one can doubt the Ability of this Continent to discharge a much larger Debt than we have contracted, should we establish our Independence; and since by the Favor of Heaven we are now in a much fairer way for this than ever; Those Countries we hope will freely lend, whose Interest it is even to give largely towards such an Establishment. Pray, my dear Sir, use ev’ry means to procure us money. We are now a Country of excellent Soldiers, and of immense Land, and Sources of Trade, the Value of which must perpetually increase: Money in Hand is the Chief we want. But if this cannot be promis’d to the Extent we wish, Let France and Spain put on the strongest Appearance of a War in Union with us; Britain could not stand it; the Appearance only, if apprehended to be real, must at this Juncture, at once settle the Point.
Since writing the above, I have seen fresh Advices from the Southward. In the Action of the 4th, Genl. Agnew of Howe’s Army was kill’d, Sir Wm. Erskin mortally wounded, Kiphausen [Knyphausen] Commander in Chief of the German Forces wounded in the Hand, a great many kill’d and wounded, their Loss upon the whole much greater than our’s. Washington by Reinforcements is stronger than before the Battle: so that we ev’ry Moment expect to hear of another Action.
I am oblig’d to write with Rapidity, and send you the first hasty Draught, by Mr. Austin, Son of the Honle. Mr. Benjn. Austin one of the Council for this State; a young Gentleman much esteem’d. He carries you the public Papers, and can give you a particular Account of Affairs. I have receiv’d only two Letters from you on one Paper; the last, of May 27th. I am afraid a Number of mine to you have miscarried.
The Letter is now call’d for, and I must conclude with ev’ry Sentiment of Esteem and Affection Your’s &c.
